DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 27 is objected to because of the following informalities:  
The phrase “the number” should be changed to --a number-- since this is the first time this is mentioned (Claim 27, Line 1).
The phrase “a notation” should be changed to --one of the numerical notations-- to refer back to the numerical notations mentioned earlier (Claim 27, Line 11).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US 2006/0060192).
Regarding Claim 27, Lu discloses a counting device (100 without the container 12, Fig 1) for counting the number of actuations (present invention relates to an indicating device for indicating the number of dosages, paragraph 0002) of a cylindrical canister (12, Fig 1), the cylindrical canister having a first end (top end of 12, Fig 3; 14 is exposed to the user for actuation, paragraph 0030) upon which a user presses to actuate, and a second end (bottom end of 12 nearest to 18, Fig 3) within which a dispensing stem (18, Fig 3) is disposed along a vertical axis (18 is along a vertical axis, Fig 3), the counting device comprising: a gear (132, Fig 9; 132 has a driven gear 146 with a plurality of teeth 148, paragraph 0040) comprising an end surface (surface of 138, Fig 9), with numerical notations (140, Fig 9) disposed on the end surface (140 formed on the outer peripheral surface of 138, paragraph 0040); an actuation arm (174, Fig 16) disposed along the vertical axis (174 is oriented vertically and is shown to be on a vertical axis, Figs 1 and 16) and positioned to interact with the second end of the canister as the canister actuates (the container 12 engages the top of the actuator member 174 and moves the actuator member longitudinally, paragraph 0046), such that movement of the canister along the vertical axis is translated to movement of the actuation arm along the same vertical axis (container 12 moves downwardly along axis, 12 engages top of actuator member 174 and moves the actuator member longitudinally, paragraph 0046; both 12 and 174 are moving along the vertical axis), wherein the actuation arm is coupled to the gear (174 is indirectly coupled to 132 via 170 and 166, Figs 9 and 16) to cause the gear to rotate when the actuation arm is translated along the vertical axis (actuator member is moved until the opposite end or pawl selectively engages at least one tooth 172 of ratchet gear 170 and rotates ratchet gear and connected drive gear an incremental amount, paragraph 0046; upon incremental movement of 170/166, drive gear 166 engages at least one of the teeth 148 formed on driven gear 146 of 132, as 166 rotates 146, 132 is rotated by an incremental amount, paragraph 0047); and a viewing window (122 and/or 120, Fig 1) disposed over the end surface of the gear (as 132 is rotated, indicia 140 is visible through the corresponding windows 120/122 are changed so as to provide indicia to the user about the number of dosages of substance remaining in or dispensed, paragraph 0047), limiting visibility of the numerical notations to a notation representative of the number of actuations of the cylindrical canister (as 132 is rotated, indicia 140 is visible through the corresponding windows 120/122 are changed so as to provide indicia to the user about the number of dosages of substance remaining in or dispensed, paragraph 0047; the use of windows 120/122 on housing 200 limits the view of the other indicia on 132 to one indicium to provide the number of dosages remaining or dispensed).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including:
US 2016/0136365 discusses a dose indicator that has vertical gear systems similar to the claimed invention.
US 2015/0250959 discusses a dose indicator that has vertical gear systems similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                            
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785